FLORHAM CONSULTING CORP.
 
STOCK OPTION AGREEMENT
 
This STOCK OPTION AGREEMENT (the “Agreement”) is dated as of December 31, 2009,
by and between Florham Consulting Corp., a Delaware corporation (the “Company”),
and ___________, having an address at ______________________, _______________,
_________ (the “Optionee”):
 
WITNESSETH
 
WHEREAS, the Optionee has taken certain actions and performed certain services
for the benefit of the Company for which the Company seeks to compensate the
Optionee and to provide the Optionee with an additional incentive in connection
with the taking of such actions and the performance of such services
 
WHEREAS, the Company desires to grant the Optionee, and the Optionee hereby
accepts, the option to purchase shares of the Company’s common stock on the
terms and conditions set forth herein; and
 
WHEREAS, pursuant to the 2009 Stock Incentive Plan (the "Plan") of the Company,
the Board of Directors of the Company or a committee to which administration of
the Plan is delegated by the Board of Directors (in either case, the
"Administrator") has authorized the granting to Optionee of Options under this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
for other good and valuable consideration, the Company and the Optionee hereby
agree as follows:
 
1.      Grant.  The Company hereby grants to the Optionee as of December 31,
2009 (the “Grant Date”) a non-qualified stock option (the “Option”) under the
Plan, to purchase all or any part of an aggregate of 164,505 shares (the
“Shares”) of common stock of the Company, par value $.0001 per share (the
“Common Stock”).
 
2.      Number of Shares and Vesting.  This Option shall be exercisable for an
aggregate of 164,505 Shares.  This Option shall be exercisable as to 82,252
Options on December 31, 2010, and up to 82,253 Options on December 31, 2011;
provided, however, that this Option shall not be exercisable for Shares issuable
upon exercise of this Option which have not vested at the time of Optionee’s
departure from the Company, unless agreed to otherwise by the Company and the
Optionee.
 
3.      Exercise Price.  The exercise price shall be $0.50 per share (the
“Exercise Price”).

 
 

--------------------------------------------------------------------------------

 
 
4.      Medium and Time of Payment. The Option shall be exercised by a written
notice signed by the Optionee which identifies this Agreement and states the
number of Shares then being purchased (the “Exercise Notice”), delivered to the
attention of the Company’s Secretary at the address for the Company as set forth
in Section 15.  The exercise date shall be the date such notice is received by
the Company provided that consideration for the Exercise Price is received by
such time or within a reasonable period of time thereafter.  The Exercise Notice
shall be accompanied by the Exercise Price, which is payable either by: (a) cash
payment, certified or bank check or money order, equal to the aggregate Exercise
Price for the Shares being purchased; (b) a certificate(s) representing Common
Stock owned by the Optionee, if not subject to any restrictions, with a Fair
Market Value equal to the aggregate Exercise Price for the Shares being
purchased; (c) a cashless exercise, pursuant to which the  Optionee shall be
issued that number of Shares as is determined by multiplying the number of
Shares being purchased hereunder by a fraction, the numerator of which shall be
the difference between the then Fair Market Value of the Common Stock and the
Exercise Price, and the denominator of which shall be the then Fair Market Value
of the Common Stock; (d) such other manner as may be authorized by the
Administrator and permitted under applicable law; or (e) by a combination of the
methods described in clauses (a), (b), (c) and (d) above; provided, however,
that in the event the Company determines at any time or from time to time that
any of such exercise procedures may have an adverse  impact on  the Company’s
financial statements, the Company may limit or prohibit the Optionee from using
any such method of exercise, other than the procedure set forth in Section 4(a).
The Exercise Notice shall state the method or methods being utilized by the
Optionee to purchase Shares hereunder. “Fair Market Value” of a share of Common
Stock as of a specified date shall mean the closing price of a share of  Common
Stock on the principal securities exchange (including the Over-the-Counter
Bulletin Board) on which such shares are traded on the day immediately preceding
the date as of which Fair Market Value is being determined, or on the next
preceding date on which such shares are traded if no shares were traded on such
immediately preceding day, or if the shares are not traded on a securities
exchange, Fair Market Value shall be deemed to be the average of the high bid
and low asked prices of the shares in the market on which such shares trade on
the day immediately preceding the date as of which Fair Market Value is being
determined or on the next preceding date on which such high bid and low asked
prices were recorded.  In no case shall Fair Market Value be determined with
regard to restrictions other than restrictions which, by their terms, will never
lapse.  Upon acceptance of the Exercise Notice and receipt of payment in full,
the Company shall cause to be issued a certificate representing the shares of
Common Stock so purchased.
 
5.      Term and Exercise of the Option.  Subject to Section 2 above, the Option
shall be exercisable beginning as of the date hereof and continuing until 5:00
p.m., New York City time, on a date which is five years from the date hereof
(such date referred to herein as the "Expiration Date").
 
6.      Non-transferability.  This Option or any right or interest of the
Optionee herein, may not be pledged, assigned, hypothecated, encumbered or
otherwise transferred or assigned without the consent of the Administrator
except by will, qualified domestic relations order or by the laws of descent and
distribution, and may be exercised only by Optionee (or his or her guardian or
legal representative) during his lifetime and after his death, by his personal
representative or by the person entitled thereto under his will or the laws of
intestate succession.

 
 

--------------------------------------------------------------------------------

 
 
7.      Representations and Warranties of Optionee.  (a)  Optionee represents
and warrants that this Option is being acquired by Optionee for Optionee’s
personal account, for investment purposes only, and not with a view to the
distribution, resale or other disposition thereof.
 
(b)           Optionee acknowledges that the Company may issue Shares upon the
exercise of the Option without registering such Shares under the Securities Act
of 1933, as amended (the “Securities Act”), on the basis of certain exemptions
from such registration requirement.  Accordingly, Optionee agrees that his or
her exercise of the Option may be expressly conditioned upon his or her delivery
to the Company of an investment certificate including such representations and
undertakings as the Company may reasonably require in order to assure the
availability of such exemptions, including a representation that Optionee is
acquiring the Shares for investment and not with a present intention of selling
or otherwise disposing thereof and an agreement by Optionee that the
certificates evidencing the Shares may bear a legend indicating such
non-registration under the Securities Act and the resulting restrictions on
transfer.  Optionee acknowledges that, because Shares received upon exercise of
an Option may be unregistered, Optionee may be required to hold the Shares
indefinitely unless they are subsequently registered for resale under the
Securities Act or an exemption from such registration is available.
 
(c)           Optionee hereby acknowledges that, in addition to certain
restrictive legends that the securities laws of the state in which Optionee
resides may require, each certificate representing the Shares may be endorsed
with the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”); THEY HAVE BEEN ACQUIRED BY
THE HOLDER FOR INVESTMENT AND MAY NOT BE PLEDGED, HYPOTHECATED, SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OF RECEIPT BY THE ISSUER
OF AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT REGISTRATION UNDER THE
ACT AND APPLICABLE STATE LAW IS NOT REQUIRED.
 
(d)           Optionee hereby acknowledges that the Company may, but is not
required to, register the Shares issuable upon exercise of the Option with the
United States Securities and Exchange Commission (the “SEC”) under the
Securities Act in a registration statement on Form S-8.
 
8.      Adjustment in the Shares and Exercise Price.  If the Shares, as
presently constituted, shall be changed into or exchanged for a different number
or kind of shares or other securities of the Company or of another entity
(whether by reason of merger, consolidation, recapitalization, reclassification,
split, reverse split, combination of shares, or otherwise) or if the number of
Shares shall be increased through the payment of a share dividend, the Optionee
shall receive upon exercise of the Option the number and kind of shares or other
securities into which each outstanding Share shall be so changed, or for which
each such Share shall be exchanged, or to which each such Share shall be
entitled, as the case may be.  The exercise price and other terms of the Option
shall be appropriately amended to reflect the foregoing events.  If there shall
be any other change in the number or kind of the outstanding Shares, or of any
shares or other securities into which the Shares shall have been changed, or for
which the Shares shall have been exchanged, then, if the Board of Directors
shall, in its sole discretion, determine that such change equitably requires an
adjustment in the Option, such adjustment shall be made in accordance with that
determination.  Notice of any adjustment shall be given by the Company to the
Optionee.

 
 

--------------------------------------------------------------------------------

 
 
9.    Stop-Transfer Notices.  Optionee understands and agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop-transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
 
10.  No Limitation on Rights of the Company.  The grant of this Option shall not
in any way affect the right or power of the Company to make adjustments,
reclassifications, or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell, or transfer all or any part of its
business or assets.
 
11.  Rights as a Shareholder.  The Optionee shall have the rights of a
shareholder with respect to the Shares covered by the Option only upon becoming
the holder of record of those Shares.
 
12.  Compliance with Applicable Law; Interpretation of Agreement.  
 
(a)  This Agreement and the Option evidenced hereby are made and granted
pursuant to the Plan and are in all respects limited by and subject to the
express terms and provisions of the Plan, as it may be construed by the
Administrator.
 
(b) Optionee hereby acknowledges receipt of a copy of the Plan. Notwithstanding
anything herein to the contrary, the Company shall not be obligated to cause to
be issued or delivered any Shares or certificates evidencing Shares pursuant to
the exercise of the Option, unless and until the Company is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority, and the
requirements of any exchange upon which Shares are traded.  The Company shall in
no event be obligated to register any securities pursuant to the Securities Act
(as now in effect or as hereafter amended) or to take any other action in order
to cause the issuance and delivery of such Shares or certificates evidencing
Shares to comply with any such law, regulation or requirement.  The
Administrator may require, as a condition of the issuance and delivery of such
Shares and certificates evidencing such Shares and in order to ensure compliance
with such laws, regulations, and requirements, that the Optionee make such
covenants, agreements, and representations as the Administrator, in its sole
discretion, considers necessary or desirable.
 
(c)  The Administrator shall have full and final authority to construe and
interpret this Agreement and correct defects, supply omissions and to make all
other determinations with respect as the Board deems advisable for the
administration of this Agreement and Option.  The term “Administrator” as used
in this Agreement shall include the Board or any committee of the Board that is
charged with administering this Agreement and the Option.

 
 

--------------------------------------------------------------------------------

 
 
13.  Agreement Not a Contract of Employment.  This Agreement is not a contract
of employment, and the terms of the engagement of the Optionee or the
relationship of the Optionee with the Company shall not be affected in any way
by this Agreement except as specifically provided herein.  The execution of this
Agreement shall not be construed as conferring any legal rights upon the
Optionee for a continuation of engagement or relationship with the Company, nor
shall it interfere with the right of the Company or any subsidiary thereof to
discharge the Optionee and to treat him without regard to the effect which that
treatment might have upon him as a Optionee.
 
14.  Withholding.  The Company shall have the right to deduct and withhold from
payments or distributions of any kind otherwise due to the Optionee any federal,
state or local taxes of any kind required by law to be so deducted and withheld
with respect to any shares issued upon exercise of the Option.  Subject to the
prior approval of the Company, which may be withheld by the Company in its sole
discretion, the Optionee may elect to satisfy such obligations, in whole or in
part by (i) causing the Company to withhold Shares  otherwise issuable pursuant
to the exercise of the Option, (ii) delivering to the Company shares of common
stock already owned by the Optionee, or (iii) delivering to the Company cash or
a check to the order of the Company in an amount equal to the amount required to
be so deducted and withheld.  The shares delivered in accordance with method
(ii) above or withheld in accordance with method (i) above shall have a Fair
Market Value equal to such withholding obligation as of the date that the amount
of tax to be withheld is to be determined.  The Optionee who has made (with the
Company’s approval) an election pursuant to method (i) or (ii) of this Section
14 may only satisfy his or her  withholding obligation with shares of Common
Stock which are not subject to any repurchase, forfeiture, unfulfilled vesting
or other similar requirements.
 
15.  Notices. All notices, requests and demands given to or made upon the
respective parties hereto shall be deemed to have been given or made three
business days after the date of mailing when mailed by registered or certified
mail, postage prepaid, or on the date of delivery if delivered by hand, or on
the date of delivery by facsimile or by Federal Express or other reputable
overnight delivery service, addressed to the parties at their addresses set
forth below (and in the case of delivery by facsimile transmission, the
facsimile number set forth below) or to such other addresses or facsimile number
furnished by notice given in accordance with this Section 15: (a) if to the
Company, to Kellis Veach, Chief Financial Officer and Secretary (facsimile
number (561) 218-3776) (b) if to the Optionee, to the address first set forth
above.
 
16.  Governing Law.  Except to the extent preempted by Federal law, this
Agreement shall be construed and enforced in accordance with, and governed by,
New York law, without regard to the choice of laws of such state.
 
17.  Entire Agreement.  This Agreement contains all of the understandings and
agreements between the Company and the Optionee concerning this Option and
supersedes all earlier negotiations and understandings, written or oral, between
the parties with respect thereto. The Company and the Optionee have made no
promises, agreements, conditions or understandings either orally or in writing,
that are not included in the Agreement.

 
 

--------------------------------------------------------------------------------

 
 
18.  Headings.  The headings of Sections and subsections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of the Agreement.
 
19.  Amendments. The Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.
 
20.  Counterparts.  This Agreement may be signed in any number of counterparts
(which may be transmitted by facsimile), each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by the other party hereto.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Optionee have duly executed this Stock
Option Agreement as of the date first written above.


FLORHAM CONSULTING CORP.
   
By:
 
Name:
Title:
   
Optionee:
       
Print Name
       
Signature


 
 

--------------------------------------------------------------------------------

 